
	

113 HR 1245 IH: Flight School Security Act of 2013
U.S. House of Representatives
2013-03-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 1245
		IN THE HOUSE OF REPRESENTATIVES
		
			March 19, 2013
			Mr. Thompson of
			 Mississippi (for himself, Mr.
			 Meehan, and Mr. Richmond)
			 introduced the following bill; which was referred to the
			 Committee on Homeland
			 Security
		
		A BILL
		To amend title 49, United States Code, to require that
		  individuals seeking training in the operation of certain aircraft be checked
		  against the terrorist watchlist to ensure that such individuals are non-threats
		  to aviation.
	
	
		1.Short titleThis Act may be cited as the
			 Flight School Security Act of
			 2013.
		2.Requirement that
			 individuals seeking flight training are checked against the terrorist
			 watchlist
			(a)In
			 generalSection 44939 of title 49, United States Code, is
			 amended—
				(1)in subsection
			 (a)—
					(A)by redesignating
			 subparagraphs (A) through (F) of paragraph (1) as clauses (i) through (vi),
			 respectively;
					(B)by redesignating
			 paragraphs (1) and (2) as subparagraphs (A) and (B), respectively;
					(C)by striking
			 12,500 pounds and inserting 12,500
			 pounds—;
					(D)by inserting
			 before subparagraph (A), as redesignated by paragraph (2) of this subsection, a
			 new paragraph (2);
					(E)by moving the text
			 beginning with to an and all that follows through only
			 if— to such paragraph (2);
					(F)by inserting
			 before such paragraph (2) the following new paragraph (1):
						
							(1)to an individual seeking such training who
				does not hold a valid airman’s certification issued by the Federal Aviation
				Administration only upon receipt of information from the Assistant Secretary
				that—
								(A)the individual has
				been checked against the terrorist watchlist to ascertain if the individual may
				pose a threat to aviation or national security or a threat of terrorism;
				and
								(B)the Assistant
				Secretary has determined that the individual does not pose a threat that
				warrants denial of access to such training;
				and
								;
				and
					(G)in the subsection
			 heading by striking Waiting period.— and inserting
			 Requirements; waiting
			 period.—; and
					(2)by adding at the
			 end the following new subsection:
					
						(j)Annual
				reportNot later than March 1
				of each year, the Secretary shall submit to the Committee on Homeland Security
				of the House of Representatives and the Committee on Commerce, Science, and
				Transportation of the Senate a report on the total number of individuals
				checked against the terrorist watchlist and total number of individuals denied
				access to flight training during the calendar year preceding the year in which
				the report is submitted, in accordance with this
				section.
						.
				(b)Conforming
			 amendmentSubparagraph (B) of paragraph (2) of subsection (a) of
			 section 44949, as redesignated by subsection (a), is amended by striking
			 paragraph (1) and inserting subparagraph
			 (A).
			(c)Clerical
			 amendmentThe amendments made
			 by subsection (a) shall apply with respect to an individual seeking flight
			 training on or after the date of the enactment of this Act.
			
